Citation Nr: 0500705	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to September 
1974.  He died on April [redacted], 2002, at his residence.  The 
appellant is his widow.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In July 2004, a hearing was held 
before the undersigned Veterans Law Judge.  


REMAND

In a September 2004 letter, Dr. N. D. Santacruz stated that 
although diabetes was not the direct cause of his death, "it 
may well have contributed to a decrease of his immune 
system."  At the time of his death, service connection was 
in effect for Type 2 diabetes mellitus.  The veteran's death 
certificate listed his immediate cause of death as malignant 
hepatoma.  No other causes were listed.    

Dr. Santacruz noted in a November 2003 letter that the 
veteran was first seen by him on March 9, 1994.  The Board 
has determined that the RO should obtain all treatment 
records of the veteran from Dr. Santacruz.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain all treatment 
records of the veteran from Dr. 
Santacruz.  Thereafter, any such records 
should be associated with the claims 
folder.    

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless she receives further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



